Shepley, C. J.
— When one person contracts to labor for another for a stipulated time, he impliedly engages to conduct properly and to labor faithfully. This he may fail to do, by performing his duties imperfectly. His employer is not obliged to receive such imperfect service. He may discharge the laborer. This should not subject the laborer to the payment of damages occasioned to the employer, by his being obliged to employ another at higher wages to perform the duties for the remainder of the time. Eor the imperfection, which authorized the discharge, may have occurred without any willful intention to violate the contract. It may have been the consequence of ignorance or of infirmity of temper. In this respect it would differ from a voluntary refusal on the part of the laborer to perform his contract, by which he would forfeit his wages, and he should not be subjected to such a forfeiture. His employer in such case cannot reasonably claim to recover damages for a violation *534of the contract, by his not continuing to labor for the whole agreed time, for he has chosen to prevent it.
It is alleged in argument, that the laborer compelled him to make that choice. He may have compelled him to decide, whether he would receive an imperfect service, or bear with an infirmity of temper, or refuse to do so and employ another. Still the choice is made by the employer, and he should not make it and then claim to recover damages, because the laborer did not continue to perform his contract. When he is required to pay the laborer not the full contract priee, but only for the actual value of his services, he can have no just cause of complaint, unless the laborer has intentionally and willfully conducted in such a manner as to render it necessary, that he should be discharged. It is only, when he does this, that he is required to pay other damages, than the loss of his agreed compensation. And when he does this, he may justly be required, as in other cases of a voluntary and willful violation of his contract, to make compensation for the injury occasioned by his not continuing to labor for the whole stipulated time, although he may have been discharged by his employer.

Exceptions overruled.

Tenney, Howard and Hathaway, J. J., concurred.